IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 November 5, 2009 Session

        CASON D. McINTURFF v. BATTLE GROUND ACADEMY OF
                   FRANKLIN, TENNESSEE, ET AL.

                     Appeal from the Circuit Court for Davidson County
                          No. 06C-3128    Randy Kennedy, Judge



                  No. M2009-00504-COA-R3-CV - Filed December 16, 2009


PATRICIA J. COTTRELL, P.J.,M.S., concurring.

        I concur in the affirmance of the trial court’s grant of summary judgment to TSSAA. I write
separately to say that I do not believe that the umpires are either employees or independent
contractors. Even the term independent contractors implies a relationship involving one party
performing some work or a task for the other. That is simply not the situation here. TSSAA does
not hire or provide umpires to officiate at games. I agree that the umpires are not agents of TSSAA
in any way.



                                                            ______________________________
                                                            PATRICIA J. COTTRELL, P.J., M.S.